Title: General Orders, 18 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Before York Thursday October 18th 1781
                     Parole France
                     Countersigns Versailles Paris
                  
                  For the trenches tomorrow
                  Major General the Marqs de la FayetteBrigadiers Muhlenberg & HazenMajor General the Marqs de la Fayette’s division will mount in the trenches tomorrow.
                  After Orders.
                  This days relief of the Trenches is countermanded untill further Orders.
                  
               